Citation Nr: 1002870	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-06 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the left knee.

2.  Entitlement to an increased evaluation for post-operative 
right ankle fusion, residuals of a fractured right tibia and 
fibula, with leg length shortening, currently evaluated as 30 
percent disabling.

3.  Entitlement to an initial compensable evaluation for a 
right heel fasciitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1947 to March 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Oakland, California (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).

In the recent decision of Rice v. Shinseki, the Court of 
Appeals for Veterans Claims (Court) held, inter alia, that 
once a Veteran submits evidence of a medical  disability, 
makes a claim for the highest rating possible, and submits 
evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2009) that an informal claim "identify the 
benefit sought" has been satisfied, and VA must consider 
whether the claimant is entitled to a total disability rating 
for compensation on the basis of individual unemployability 
(TDIU) rating.  See Rice v. Shinseki, 22 Vet. App. 447, 451 
(2009).  However, the Veteran indicated at his October 2009 
Board hearing that he "was not going to allege 
unemployability."  Accordingly, because the Veteran has made 
it clear that he does not desire a TDIU, consideration 
thereof is not required in this case.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
left knee arthritis has been manifested by dislocated left 
knee cartilage (medial meniscus) with pain, subjective 
feelings of "locking," and joint effusion.

3.  Throughout the rating period on appeal, the Veteran's 
post-operative right ankle fusion, residuals of a fractured 
right tibia and fibula, with leg length shortening is 
manifested by fusion of the ankle, fixed at 0 degrees flexion 
and extension, and by residual right calf muscle atrophy 
constituting a moderate muscle disability.

4.  Throughout the rating period on appeal, the Veteran's 
right heel fasciitis is manifested by subjective reports of 
pain, as well as objectively documented tenderness of the 
tips of the malleolar and fascia areas of the right foot.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but no 
greater, for the Veteran's degenerative arthritis of the left 
knee have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2009).

2.  The criteria for an increased evaluation for post-
operative right ankle fusion, residuals of a fractured right 
tibia and fibula, with leg length shortening, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5282 (2009).

3.  The criteria for a separate 10 percent evaluation for 
residual muscle injury of the right calf, as a result of the 
Veteran's right ankle disability, have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code 5311 (2009).

4.  The criteria for an initial compensable evaluation for a 
right heel fasciitis have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Letters dated in 
July 2005 (right ankle) and August 2007 (left knee and right 
heel) satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in the August 
2007 letter, as well as letters dated in April 2008 and 
December 2008.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Any timing defect as to Dingess notice was 
appropriately cured by readjudication of the claims in 
December 2008.

Regarding the duty to assist, the Veteran's service treatment 
records, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The Veteran has not indicated, and the 
record does not contain evidence, that he/she is in receipt 
of disability benefits from the Social Security 
Administration (SSA); therefore, the RO's failure to request 
and obtain any relevant SSA records was not in error.  
38 C.F.R. § 3.159 (c) (2).  A fee-based examination was 
conducted in September 2007, and addendum examinations and/or 
opinions obtained in January 2008 and June 2008.  The Veteran 
has not argued, and the record does not reflect, that these 
examinations were inadequate for rating purposes.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  

Additionally, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

II.  Increased Ratings

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2009); see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id.  In all claims for increase, VA 
has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Left Knee 

Service connection for a left knee disorder was granted by a 
August 2008 rating decision, and a 10 percent initial 
evaluation assigned under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5260 (2009).  The Code of 
Federal Regulations provides that if a rating is determined 
on the basis of residual conditions, the number appropriate 
to the residual condition will be added, preceded by a 
hyphen.  38 C.F.R. § 4.27 (2009).  Thus, the assigned 
diagnostic code reflects that the Veteran's left knee 
traumatic arthritis has resulted in limitation of flexion of 
the left knee.

Although rated under Diagnostic Code 5010-5260, the Board 
observes a July 2006 VA x-ray showing a tear of the posterior 
horn of the medial meniscus, with joint effusion.  Moreover, 
an August 2006 VA outpatient treatment record reflects that 
the increased weight borne by the left knee and leg, as a 
result of the Veteran's May 2005 fusion surgery on his 
service-connected right ankle, had been "quickly 
aggravating" his left knee.  Thus, the Board finds 
sufficient evidence exists on which to recharacterize the 
Veteran's left knee disorder under Diagnostic Code 5258, 
which contemplates dislocated semilunar cartilage, with 
frequent episodes of locking, pain, and effusion into the 
joint, such that a 20 percent evaluation is warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2009); see also 
Hart, 21 Vet. App. at 510.  However, Diagnostic Code 5258 
provides only for a single, 20 percent evaluation; thus, an 
evaluation greater than 20 percent is not available.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5258.

The Board has considered whether a rating in excess of 20 
percent is warranted under any other code sections.  Again, 
Diagnostic Code 5260 concerns limitation of leg flexion.  

Under Diagnostic Code 5260, 10, 20, and 30 percent 
evaluations are assigned when flexion of the leg is limited 
to 45 degrees, 30 degrees, and 15 degrees, respectively.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  However, flexion of 
the leg was to 100 degrees at both the September 2007 fee-
based examination, and the January 2008 fee-based examination 
addendum visits.  Moreover, at these examinations, extension 
of the leg, as contemplated under Diagnostic Code 5261, was 
to 0 degrees, which is considered "normal" extension of the 
leg.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009); see 
also 38 C.F.R. § 4.71a, Plate II.  Accordingly, neither of 
these codes sections affords a rating in excess of 20 
percent.

In reaching the above conclusion, the Board has appropriately 
considered additional functional limitation due to factors 
such as pain and weakness.  .  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45 (2009).  
In this regard, the September 2007 fee-based examination 
noted that on objective range of motion testing, right knee 
flexion was to 100 degrees due to pain, and that due to 
fatigue, decreased endurance, and pain that resulted from 
repetitive use, the left knee was additionally limited by 20 
degrees.  However, while there was additional limitation of 
motion after repetition, flexion was not limited to 15 
degrees or less, the extent required to warrant an evaluation 
in excess of 20 percent under Diagnostic Code 5260.  
Ultimately, then, there is no evidence that the documented 
symptomatology constituted functional loss beyond that 
contemplated by the assigned evaluation.  

Moreover, even considering DeLuca principles, there was no 
loss of extension to a compensable degree, precluding 
assignment of a separate evaluation for limitation of both 
flexion and extension under VAOGCPREC 9-2004, 69 Fed. Reg. 
59990 (September 17, 2004).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Other diagnostic codes pertaining to the knee and leg have 
been considered in evaluating the disability in question.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
However, there is no evidence of anklyosis, recurrent 
subluxation or lateral instability, symptomatic removal of 
the semilunar knee cartilage, or genu recurvatum of the knee.  
Therefore, Diagnostic Codes 5256, 5259, and 5263 are not for 
application.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 
and 5263 (2009).  There is no evidence of recurrent 
subluxation or lateral instability, so Diagnostic Code 5257 
is not for application, and a separate evaluation is not 
warranted for both arthritis and instability of the knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009); see also 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating is based upon additional disability).  

In sum, a 20 percent evaluation, but no higher, is warranted 
for the Veteran's left knee disability throughout the rating 
period on appeal.  

Right Ankle 

Service connection for a right ankle disorder was granted by 
a April 1963 rating decision, and a initial noncompensable 
evaluation assigned; a August 2002 rating decision increased 
the evaluation to 30 percent disabling, under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5262.  This 
hyphenated code is intended to show that the Veteran's right 
ankle disability was rated analogously to malunion of the 
tibia and fibula under Diagnostic Code 5262.  See 38 C.F.R. § 
4.20 (20090) (an unlisted condition may be rated under a 
closely related disease or injury in which the functions 
affected, anatomical localization, and symptomatology are 
closely analogous); 38 C.F.R. § 4.27 (2009) (unlisted 
disabilities rated by analogy are coded first by the numbers 
of the most closely related body part and then "99").

Under Diagnostic Code 5262, a 30 percent evaluation is 
warranted for malunion of the tibia and fibula with marked 
knee or ankle disability; the maximum higher 40 percent 
rating is warranted for nonunion with loose motion requiring 
a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  However, 
the record does not reflect that the there is nonunion of the 
right tibia and fibula; indeed, subsequent to the May 2005 
ankle fusion surgery, the bones have been permanently bound 
together.  Moreover, the record does not reflect that the 
Veteran wore a brace subsequent to the initial recovery 
period following his May 2005.  For these reasons, an 
evaluation in excess of 30 percent under Diagnostic Code 5262 
is not warranted.

Other diagnostic codes pertaining to the ankle have been 
considered.  See Schafrath, 1 Vet. App. at 595.  However, 
Diagnostic Codes 5271, 5272, 5273, and 5274 do not provide 
for an evaluation greater than 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5271, 5272, 5273, 5274 (2009).  
Additionally, the evidence of record, to include the 
September 2007 fee-based examination report, reflects that 
the Veteran's ankle is fully fused at a 90 degree angle to 
his leg; thus, it is fixed at 0 degrees of flexion and of 
extension.  Because an evaluation greater than 30 percent 
under Diagnostic Code 5270 requires anklyosis of the ankle at 
more than 40 percent of plantar flexion, or more than 10 
degrees of dorsiflexion, such a higher rating is not 
warranted.   38 C.F.R. § 4.71a, Diagnostic Code 5270 (2009).  
In reaching this conclusion, the Board acknowledges the 
Veteran's statements made in September 2008, that only upon 
bending the right does his right foot lower to a 90 degree 
angle alongside the left foot.  However, while he is deemed 
to be competent and credible to report this finding, the 
greater probative weight here lies with the examiner's 
report.

An increased or separate evaluation for shortening of the 
right leg has been considered, in light of the documented leg 
length discrepancy resulting from the Veteran's May 2005 
ankle fusion surgery.  However, Diagnostic Code 5275 requires 
that the affected leg be at least 3.2 centimeters shorter 
than the non-affected leg for a compensable evaluation to be 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5275 (2009).  
The evidence in the Veteran's case does not support such a 
separate, compensable evaluation.  During a February 2006 VA 
outpatient visit, the right leg was found to be 2 centimeters 
shorter than the left leg; at the September 2007 fee-based 
examination, the examiner noted that the discrepancy was 3.0 
centimeters.  As the leg discrepancy is less than 3.2 
centimeters, an increased or separate evaluation for 
shortening of the right leg is not warranted.

Additionally, the criteria for the rating of muscle injuries 
are set forth in 38 C.F.R. § 4.56 (2009).  The cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c), (d). Under the rating criteria, a 
compensable evaluation for a muscle disability resulting from 
the Veteran's right ankle disorder would be warranted if 
there were some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
Indeed, at a February 2006 VA outpoint treatment visit, the 
Veteran's right calf measured 31.5 centimeters, and the left 
calf measured 35.5 centimeters.  Moreover, the June 2008 fee-
based addendum report noted that the Veteran's atrophy (while 
the report refers to "left" atrophy, this is clearly in 
error as right calf atrophy has been objectively established 
in the record) appeared to relate to a prior casting of the 
leg.  The casting referred to is the long-leg cast the 
Veteran wore while recovering from his in-service right tibia 
and fibula injury, which is the origin of his service-
connected right ankle disorder.  Accordingly, as the muscle 
atrophy constitutes a separate disability from that of the 
right ankle fusion residuals, the evidence of record supports 
a separate 10 percent evaluation, beginning February 17, 
2006, for a moderate muscle injury under 38 C.F.R. § 4.73,  
Diagnostic Code 5311 (2009); see also Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (holding that the critical 
element permitting the assignment of multiple ratings under 
several diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition). 

Finally, consideration has been given to the right ankle scar 
noted at the September 2007 fee-based examination.  However, 
it measured only 5 centimeters in length, and was not 
unstable, painful, or manifested by any of the other 
qualifying characteristics such that a separate evaluation 
for that scar is warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2009).  

Right Heel 

Service connection for a right heel disorder was granted by a 
August 2008 rating decision, and a initial noncompensable 
evaluation assigned under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2009).  Diagnostic Code 5284 
contemplates other foot injuries; 10, 20, and 30 percent 
evaluations are assigned when the foot injury is moderate, 
moderately severe, or severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  Loss of use of the foot is evaluated as 40 
percent disabling.  Id. at Note.  Where the Rating Schedule 
does not provide for a noncompensable evaluation for a 
diagnostic code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2009).

In this case, the evidence does not support an initial 
compensable evaluation for the Veteran's right heel disorder.  
At the February 2006 and September 2007 fee-based 
examinations, the Veteran reported sharp pain in his heel.  
During his October 2009 Board hearing, he stated that he had 
occasional flareups of his right heel disorder, manifested by 
sudden "tremendous" pain on movement and walking.  Repeated 
diagnoses of right heel fasciitis were also made.  However, 
despite the Veteran's subjective reports of right heel pain, 
the level to which he experiences symptomatology in that 
area, due to the right heel disorder and not to any of his 
other right lower extremity disorders, does not constitute a 
moderate foot injury such that a 10 percent initial 
evaluation is warranted under Diagnostic Code 5284.

Other diagnostic codes pertaining to the foot have been 
considered.  See Schafrath, 1 Vet. App. at 595.  However, 
there is no evidence of flatfoot, weak foot, claw foot, 
anterior metatarsalgia, hallux valgus, hallux rigidus, hammer 
toe, malunion of the tarsal or metatarsal bones, Diagnostic 
Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are 
not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 
5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2009).  
Additionally, while adjudication of musculoskeletal disorders 
ordinarily requires consideration of the impact of functional 
loss under 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, Diagnostic 
Code 5284 is not predicated on loss of range of motion.  
Thus, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, 8 
Vet. App. at 204-206, do not apply.  See Johnson, 9 Vet. App. 
at 9.

Other Considerations

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
rating schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disabilities in question are inadequate.  Thun v. Peake , 22 
Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disabilities with the established criteria 
found in the rating schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the rating schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 3.321(b) 
(1) is applicable).

With respect to the left knee disorder, the Board finds that 
the Veteran's disability picture is not so unusual or 
exceptional in nature as to render the disability rating 
inadequate.  The Veteran's disability is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5010-5260 and 5258, the 
criteria of which is found by the Board to specifically 
contemplate the level of his disability and symptomatology.  
Manifestations of the Veteran's service-connected left knee 
disability include objectively documented painful motion, and 
torn medial meniscus cartilage.  When comparing this 
disability picture with the symptoms contemplated by the 
rating schedule, the Board finds that the Veteran's symptoms 
are more than adequately contemplated by the ratings for his 
service-connected left knee disability.  Ratings in excess of 
the currently assigned ratings are provided for certain 
manifestations of left knee disability, but the medical 
evidence reflects that those manifestations are not present 
in this case.  Moreover, there is no evidence showing that 
the Veteran's service-connected left knee disability has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  The currently assigned ratings for the Veteran's 
left knee disability more than reasonably describe his 
disability level and symptomatology.  

With respect to the right ankle disorder, the Board finds 
that the Veteran's disability picture is not so unusual or 
exceptional in nature as to render the disability rating 
inadequate.  The Veteran's disability is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5262, the criteria of 
which is found by the Board to specifically contemplate the 
level of his disability and symptomatology.  Manifestations 
of the Veteran's service-connected right ankle disability 
include the history of right ankle fusion, pain, weakness, 
and residual right calf muscle atrophy.  When comparing this 
disability picture with the symptoms contemplated by the 
rating schedule, the Board finds that the Veteran's symptoms 
are more than adequately contemplated by the ratings for his 
service-connected right ankle disorder.  Ratings in excess of 
the currently assigned ratings are provided for certain 
manifestations of right ankle disorder, but the medical 
evidence reflects that those manifestations are not present 
in this case.  Moreover, there is no evidence showing that 
the Veteran's service-connected right ankle disorder has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  The currently assigned ratings for the Veteran's 
right ankle disorder more than reasonably describe his 
disability level and symptomatology.  

With respect to the right heel disorder, the Board finds that 
the Veteran's disability picture is not so unusual or 
exceptional in nature as to render the disability rating 
inadequate.  The Veteran's disability is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5284, the criteria of which 
is found by the Board to specifically contemplate the level 
of his disability and symptomatology.  Manifestations of the 
Veteran's service-connected right heel disability include 
subjective reports of pain, and objectively documented 
tenderness of the tips of the malleolar and fascia areas of 
the right foot.  When comparing this disability picture with 
the symptoms contemplated by the rating schedule, the Board 
finds that the Veteran's symptoms are more than adequately 
contemplated by the ratings for his service-connected right 
heel disability.  Ratings in excess of the currently assigned 
ratings are provided for certain manifestations of right heel 
disability, but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, there 
is no evidence showing that the Veteran's service-connected 
right heel disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  The currently 
assigned ratings for the Veteran's right heel disability more 
than reasonably describe his disability level and 
symptomatology.  

Therefore, the currently assigned schedular evaluations are 
adequate, and the Board finds that the Veteran's disability 
picture cannot be characterized as an exceptional case with 
respect to any of the issues on appeal, so as to render the 
schedular evaluations inadequate.   The threshold 
determination for a referral for extraschedular consideration 
has not been met, and consequently, the Board concludes that 
the Veteran is not entitled to referral for an extraschedular 
rating.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see 
also 38 C.F.R. § 4.71a; Thun, 22 Vet. App. at 115.


ORDER

An evaluation of 20 percent, but no greater, for degenerative 
arthritis of the left knee is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.

An increased evaluation for post-operative right ankle 
fusion, residuals of a fractured right tibia and fibula, with 
leg length shortening, is denied.

A separate 10 percent evaluation for muscle disability of the 
calf, resulting from the Veteran's service-connected right 
ankle disorder is granted, subject to the applicable 
regulations concerning the payment of monetary benefits.

An initial compensable evaluation for a right heel disorder 
is denied.



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


